J-S29005-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RICHARD ASKEW                              :
                                               :
                       Appellant               :   No. 802 EDA 2020

             Appeal from the PCRA Order Entered February 3, 2020
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0808861-1998


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, P.J.:                          FILED JANUARY 21, 2022

        Richard Askew appeals from the order entered in the Philadelphia

County Court of Common Pleas on February 3, 2020, dismissing his serial

petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa. C.S.A.

§§ 9541-9546, as untimely. Additionally, PCRA counsel has filed a petition to

withdraw from representation along with an Anders1 brief in which he

concludes there are no non-frivolous issues to raise on appeal.2 Because we


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   Anders v. California, 386 U.S. 738 (1967).

2 We note that PCRA counsel mistakenly labeled his brief an Anders brief.
Anders applies only when counsel seeks to withdraw from representation on
direct appeal. When counsel seeks to withdraw from representation on
collateral appeal, as here, Turner and Finley apply. See Commonwealth v.
(Footnote Continued Next Page)
J-S29005-21


agree with counsel and the PCRA court that Askew’s petition was untimely and

he failed to plead and prove an exception to the PCRA time-bar, we affirm the

PCRA court’s order denying the PCRA petition, and grant counsel leave to

withdraw.

       In June 1998, police charged Askew with possession with intent to

deliver (“PWID”), conspiracy, and possession of drug paraphernalia. Trial was

originally scheduled for November 23, 1998, but was continued after Askew

failed to appear for court. On July 19, 1999, the new trial date, Askew again

failed to appear. Finding Askew’s absence to be intentional, the court

conducted a trial by jury in absentia, and found Askew guilty of all crimes

charged. The court sentenced Askew to ten to twenty years’ imprisonment for

PWID, five to ten years for conspiracy, and one to two years for possession of

drug paraphernalia. As Askew was still on the run, no post-sentence motions

or direct appeal was filed.

       In August 2000, Askew was finally apprehended, arrested on an open

bench warrant, and found in contempt of court. On October 26, 2000, the trial



____________________________________________


Widgins, 29 A.3d 816, 817 n.2 (Pa. Super. 2011) (citing Commonwealth v.
Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v. Finley, 550 A.2d 213
(Pa. Super. 1988) (en banc)). On its own, counsel’s mistake is not fatal to his
application to withdraw, though, as we have held that “because an Anders
brief provides greater protection to a defendant, this Court may accept an
Anders brief in lieu of a Turner/Finley letter.” Id. (citation omitted).
Therefore, our practice in these situations is to accept counsel's Anders brief
and evaluate whether it substantially satisfies Turner/Finley criteria. See id.
at 819.

                                           -2-
J-S29005-21


court vacated the previously imposed sentence for PWID, and reduced the

sentence to five to ten years’ imprisonment. We later vacated the new

sentence and remanded to the trial court for reinstatement of the original

sentence of ten to twenty years’ imprisonment. On November 1, 2001, our

Supreme Court denied Askew’s petition for allowance of appeal.

      In October 2002, Askew filed his first PCRA petition which was

subsequently denied. Years later, in July 2009, Askew filed a second PCRA

petition, challenging the legality of his sentence. The PCRA court denied the

petition as untimely and we affirmed the denial on appeal. In July 2011, Askew

filed a third PCRA petition, challenging the trial court’s jurisdiction to impose

the sentence on him, and challenging the legality of his sentence. The PCRA

court again denied the petition as untimely.

      In December 2014, Askew filed the instant PCRA petition, his fourth,

which the PCRA court again denied as untimely. Askew appealed to this Court,

and we dismissed the appeal for failure to file a docketing statement pursuant

to Pa.R.A.P. 3517. Askew’s counsel subsequently filed a motion to reinstate

appeal, with a docketing statement attached, stating the failure to file a timely

docketing statement was due to personal health reasons. On June 18, 2020,

we granted reinstatement of the appeal and directed the prothonotary to

accept the attached docketing statement.

      On October 19, 2020, we remanded the appeal to the PCRA court for a

determination of whether counsel had abandoned Askew due to counsel’s


                                      -3-
J-S29005-21


failure to file an appellate brief as ordered. On November 23, 2020, the PCRA

court responded that counsel would continue to represent Askew.

      On March 8, 2021, after consideration of the above, and the fact that

counsel had still failed to file a timely brief, we vacated counsel’s appointment

and directed the PCRA court to appoint new counsel. Current counsel was

subsequently appointed, and on June 16, 2021, filed a petition to withdraw as

counsel and a brief, improperly couched as an Anders brief. We found counsel

had improperly advised Askew that he may proceed pro se or with retained

counsel only “if the instant Petition to Withdraw is granted,” thus improperly

framing Askew’s ability to respond as contingent on the granting of counsel’s

motion. Further, counsel failed to attach a copy of the letter mailed to Askew

advising him of his rights. We therefore directed counsel to file an amended

petition to withdraw, including the letter to Askew as an attachment, advising

Askew of his immediate right to retain new counsel, proceed pro se, or raise

any additional points.

      Counsel filed an amended petition to withdraw with an attached letter

to Askew. While the new letter correctly advised Askew that he may act

immediately, the amended petition to withdraw again incorrectly implied that

Askew’s ability to respond was contingent upon the granting of counsel’s

motion. By per curiam order, we directed counsel to file a second amended

petition to withdraw as counsel advising Askew of his immediate rights.

Counsel filed a second amended petition to withdraw as counsel that again


                                      -4-
J-S29005-21


incorrectly advised Appellant of his rights “if the instant Petition to Withdraw

is granted.” In another per curiam order, this Court advised Appellant of his

immediate right to proceed pro se or through privately retained counsel.

Askew has not filed a response as of this date.

       We begin by addressing PCRA counsel’s request to withdraw from

representation. This Court has clearly set forth the procedural prerequisites

that   counsel   must   meet   before    being   permitted   to   withdraw   from

representation on collateral appeal. Counsel must file a Turner/Finley no-

merit letter, and that letter must detail counsel’s diligent review of the case,

list the issues the appellant wishes to be reviewed, explain why those issues

lack merit, and request permission to withdraw. See Commonwealth v.

Wrecks, 931 A.2d 717, 721 (Pa. Super. 2007).

       In addition, counsel must send the appellant a copy of the no-merit

letter, a copy of the application to withdraw, as well as a statement advising

the appellant of his right to proceed with new counsel or pro se. See id. If

counsel meets these procedural prerequisites, this Court will then conduct its

own review of the merits of the appeal. See id. Only if we agree with counsel

that the issues lack merit will we permit counsel to withdraw and deny relief.

See id.

       Here, counsel has sufficiently complied with the procedural prerequisites

of Turner/Finley, despite couching his filing as an Anders brief. See

Commonwealth v. Fusselman, 866 A.2d 1109, 1111 n. 3 (Pa. Super.


                                        -5-
J-S29005-21


2004). While counsel had trouble correctly advising Appellant of his rights

going forward, this Court corrected that error through a per curiam order,

advising Askew of his immediate right to proceed pro se or through privately

retained counsel. We therefore do not see this error as an impediment to

counsel’s withdrawal. Because counsel has largely complied with the

necessary procedural prerequisites, we turn to our own independent review of

the record to determine if we agree with counsel’s conclusion that Askew’s

PCRA petition was meritless.

      If Askew’s petition was untimely, the PCRA court lacked jurisdiction to

grant any relief, and therefore the petition would be meritless. See

Commonwealth v. Miller, 102 A.3d 988, 992 (Pa. Super. 2014).

      A PCRA petition, including a second or subsequent one, must be
      filed within one year of the date the petitioner’s judgment of
      sentence becomes final, unless he pleads and proves one of the
      three exceptions outlined in 42 Pa.C.S.[A.] § 9545(b)(1). A
      judgment becomes final at the conclusion of direct review by this
      Court or the United States Supreme Court, or at the expiration of
      the time for seeking such review. 42 Pa.C.S.[A.] § 9545(b)(3).
      The PCRA’s timeliness requirements are jurisdictional; therefore,
      a court may not address the merits of the issues raised if the
      petition was not timely filed. The timeliness requirements apply to
      all PCRA petitions, regardless of the nature of the individual claims
      raised therein. The PCRA squarely places upon the petitioner the
      burden of proving an untimely petition fits within one of the three
      exceptions.

Commonwealth v. Jones, 54 A.3d 14, 16-17 (Pa. 2012) (some internal

citations and footnote omitted).

      Since Askew did not file a post-sentence motion or a direct appeal, his

judgment of sentence became final on August 20, 1999, 30 days after the

                                      -6-
J-S29005-21


entry of the original judgment of sentence, when his time for seeking direct

review with this Court expired. See 42 Pa.C.S.A. § 9545(b)(3) (judgment of

sentence becomes final “at the conclusion of direct review … or at the

expiration of time for seeking the review”). Therefore, Askew had until August

21, 2000, to timely file a PCRA petition in this matter. The instant petition –

filed more than fourteen years later – is patently untimely.

      As a result, the PCRA court lacked jurisdiction to review Askew’s petition

unless he was able to successfully plead and prove one of the statutory

exceptions to the PCRA’s time-bar. See 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).

      The PCRA provides three exceptions to its time-bar:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). To successfully plead an exception to the

PCRA’s timebar, Askew was required to file his petition within 60 days of the

date the claim could have first been presented. See 42 Pa.C.S.A. §




                                      -7-
J-S29005-21


9545(b)(2).3 Exceptions to the time-bar must be pled in the petition, and may

not be raised for the first time on appeal. See Commonwealth v. Burton,

936 A.2d 521, 525 (Pa. Super. 2007).

       Askew fails to plead and prove that any of his claims constitute a valid

exception to the PCRA time-bar. We agree with the PCRA court that Askew

“stands in the same position as he did filing his prior PCRA petitions.” Trial

Court Opinion, 8/3/2020, at 2. Askew has simply presented no new facts, law,

or arguments, and certainly nothing that could be construed as meeting one

of the PCRA time-bar exceptions.

       To the best of our ability to decipher Askew’s claims in his petition, he

continues to raise the same claims he has raised in his previous PCRA

petitions.4 First, he attempts to circumvent the PCRA’s time-bar by asserting

that he filed his petition “within one, (1) year of the conclusion of direct

review.” Pro-Se PCRA Petition, 12/18/2014, at 4. This assertion is based on

his previously raised claim that his first PCRA petition should have been

considered timely pursuant to Commonwealth v. Murray, 753 A.2d 201


____________________________________________


3 On October 24, 2018, the General Assembly amended section 9545(b)(2) in
order to extend the time for filing a petition from 60 days to one year from
the date the claim could have been presented. See 2018 Pa.Legis.Serv.Act
1028-146 (S.B. 915), effective December 24, 2018. The amendment applies
to claims arising one year before the effective date of the section, i.e.,
December 24, 2017. Since Askew filed the current petition in 2014, his claims
are subject to the 60 day requirement.

4Askew asserts in his petition that he discovered “new evidence” as of
November 30, 2014. However, he never specifies what that new evidence is.

                                           -8-
J-S29005-21


(2000). He further attempts to invoke the governmental interference

exception, based on his claim that the filing of his first PCRA petition was

delayed by the trial court’s improper resentencing of him in October 2000. We

have already addressed both of these claims and found them meritless. See

Commonwealth v. Askew, 880 A.2d 2, No. 1361 EDA 2004 (Pa. Super.,

filed May 24, 2005) (unpublished memorandum).

      As the PCRA court properly concluded Askew’s PCRA petition was

untimely and does not fall under an exception to the PCRA time bar, we affirm

the PCRA court’s order dismissing the petition and grant PCRA counsel’s

petition for leave to withdraw.

      Order affirmed. Petition for leave to withdraw as counsel granted.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/21/2022




                                    -9-